Case: 13-15520     Date Filed: 08/22/2014   Page: 1 of 5


                                                                         [PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                 No. 13-15520
                           ________________________

                      D.C. Docket No. 1:12-cv-00176-WS-B



NICKOLAS JURICH,
JESSE GANN,
and others similarly situated,
CHARLES WOOD,

                                                              Plaintiffs-Appellants,


                                       versus


COMPASS MARINE, INC.,

                                                               Defendant-Appellee.


                           ________________________

                                 No. 13-15526
                           ________________________

                      D.C. Docket No. 1:12-cv-00501-WS-B



WILBUR SMITH,
and others similarly situated,
              Case: 13-15520     Date Filed: 08/22/2014    Page: 2 of 5




                                                                  Plaintiff-Appellant,


                                        versus


SEAPORT MARINE, INC.,
ODYSSEA MARINE, INC.,

                                                               Defendants-Appellees.

                           ________________________

                   Appeals from the United States District Court
                      for the Southern District of Alabama
                          ________________________

                                  (August 22, 2014)

Before ED CARNES, Chief Judge, JORDAN and ROSENBAUM, Circuit Judges.

PER CURIAM:

      This consolidated appeal arises out of a claim for wages brought under the

general maritime law by four seamen — Nickolas Jurich, Jesse Gann, Charles

Wood, and Wilbur Smith. The seamen asserted their claims against two maritime

employment agencies — Compass Marine, Inc., and Seaport Marine, Inc. — that

they retained to help them find jobs. Smith also asserted the same claim against

Odyssea Marine, Inc., a maritime transport company that hired him based on a

referral from Seaport Marine.

      When the seamen retained the employment agencies’ services, they signed a

series of agreements assigning to the agencies the right to collect a portion of their
                                           2
               Case: 13-15520    Date Filed: 08/22/2014   Page: 3 of 5


first six to ten paychecks if they accepted a job as a result of the employment

agencies’ efforts. One of the documents they signed, a “Paycheck Mailing

Agreement,” provided that each seaman would have his employer send his

paychecks directly to the employment agency while his debt was still outstanding.

Under the agreement, the agency would take its agreed upon share of the wages

and forward the balance of the paycheck to the seaman. Once the debt had been

fully repaid, the employer would begin sending the seaman his paychecks directly.

The agreement also stated that it was “irrevocable” until the seaman’s debt had

been repaid.

      Compass and Seaport Marine eventually found jobs for the four seamen, and

those two agencies collected a portion of their wages, following the procedure

agreed upon in the Paycheck Mailing Agreements. It is undisputed that the

agencies fully performed under the contracts and that they obtained their fees

through the assignment of the seamen’s wages made under the Paycheck Mailing

Agreements.

      The four seamen eventually brought suit, asserting a claim for wages under

the general maritime law. In their complaints, they alleged that the wage

assignments they had signed were invalid under 46 U.S.C. § 11109(b), which

states that a seaman’s “assignment . . . of wages . . . made before the payment of

wages does not bind the party making it.” 46 U.S.C. § 11109(b); see also Wilder


                                          3
              Case: 13-15520     Date Filed: 08/22/2014    Page: 4 of 5


v. Inter-Island Steam Navigation Co., 211 U.S. 239, 247, 29 S.Ct. 58, 61 (1908)

(interpreting the predecessor statute to 46 U.S.C. § 11109). Based on that statutory

provision and the special protection that courts typically afford seamen under the

“wards of admiralty” doctrine, they claimed that they were entitled to a full refund

of the wages that had been collected under the Paycheck Mailing Agreements by

Compass and Seaport Marine. After discovery, the district court granted the

defendants summary judgment on the plaintiffs’ claims, and the seamen now

appeal those decisions.

      We review de novo a district court’s grant of summary judgment, viewing

all facts and reasonable inferences in the light most favorable to the nonmoving

party. Allison v. McGhan Med. Corp., 184 F.3d 1300, 1306 (11th Cir. 1999).

Summary judgment is appropriate where there is no genuine issue as to any

material fact and the moving party is entitled to judgment as a matter of law. Id.

      After reviewing the record, reading the parties’ briefs, and hearing oral

argument, we affirm the judgment of the district court for the reasons set out in its

two well-reasoned and well-written orders, which were filed on November 4, 2013,

and November 7, 2013. See Smith v. Seaport Marine, Inc., 981 F. Supp. 2d 1188

(S.D. Ala. 2013); Jurich v. Compass Marine, Inc., No. 1:12-cv-00176-WS-B, 2013

WL 5960899 (S.D. Ala. Nov. 7, 2013). We adopt those orders as our opinion with

the same effect as if we had written them ourselves. In doing so, we emphasize


                                          4
               Case: 13-15520   Date Filed: 08/22/2014   Page: 5 of 5


that Compass’ and Seaport’s inclusion of the word “irrevocable” in the Paycheck

Mailing Agreements was improper and contrary to the plaintiffs’ clear statutory

right under § 11109(b), which provides that the seamen were not bound by those

agreements.

      As a final point, we note that the district court’s summary judgment orders

addressed only the plaintiffs’ claims for wages that were brought under the general

maritime law and predicated on a violation of § 11109(b). The dismissal of any

other claims before those two summary judgment orders was not appealed to this

Court, and we express no opinion on the validity of those claims or of any claim

other than one for wages brought under the general maritime law and based on a

violation of § 11109(b). That means that if Compass and Seaport continue using

the word “irrevocable” in their Paycheck Mailing Agreements, they may do so at

their eventual peril.

      AFFIRMED.




                                         5